NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ERICK ANDRE NUNN,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D17-4007
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 13, 2019.

Appeal from the Circuit Court for
Hillsborough County; Thomas P.
Barber, Judge.

Howard L. Dimmig, II, Public
Defender, and Cynthia J. Dodge,
Assistant Public Defender, Bartow, for
Appellant.

Ashley Brooke Moody, Attorney
General, Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, VILLANTI, and ATKINSON, JJ., Concur.